Exhibit 10.1

Duke Energy Corporation

Director Compensation Program

 

          Meeting Fees

Type of Fee

   Fee (Other
Than for
Meetings)    In-Person
Attendance at
Meetings Held
in Conjunction
with a Regular
Board of
Directors
Meeting    In-Person
Meetings Not
Held in
Conjunction
with a Regular
Board of
Directors
Meeting    Telephonic
Participation
in Meetings

Annual Board of Directors Retainer (Cash)

   $ 50,000         

Annual Board of Directors Retainer (Stock)

   $ 100,000         

Board of Directors Meeting Fees

      $ 2,000    $ 2,500    $ 2,000

Annual Lead Director Retainer

   $ 35,000         

Annual Audit Committee Chair Retainer

   $ 20,000         

Annual Chair Retainer (Other Committees)

   $ 10,000         

Audit Committee Meeting Fees

      $ 3,000    $ 2,500    $ 2,000

Nuclear Oversight Committee Meeting Fees

      $ 4,000    $ 2,500    $ 2,000

Other Committee Meeting Fees

      $ 2,000    $ 2,500    $ 2,000

Except for the portion of the annual Board retainer that is provided in stock,
which amount is granted once each year, fees and retainers are paid on a
quarterly basis. Directors may elect to defer fees and retainers under the Duke
Energy Corporation Directors’ Savings Plan. Under the Duke Energy Foundation
Matching Gifts Program, Directors are eligible for matching contributions of up
to $5,000 per Director per calendar year to qualifying institutions. The Company
also maintains a Charitable Giving Program for Directors who served on the Duke
Power Company LLC Board of Directors on or prior to February 18, 1998, pursuant
to which the Company will make, upon such Director’s death (or during his or her
lifetime, under certain circumstances), donations of up to $1,000,000 to
charitable organizations selected by the Director. The Company provides travel
insurance to Directors, and reimburses Directors for expenses reasonably
incurred in connection with attendance and participation at Board and Committee
meetings and special functions.